BY THE COMMISSION.
On August 10, 1955 the commission, by its duly designated examiner, held a public hearing on this application at 2605 W. Flagler St., Miami.
Applicant operates the Fisk Tobacco Shop at 355 E. First Ave., Hialeah. The telephone company refused to give him service at the request of the Hialeah chief of police because he was arrested for bookmaking on the premises. The trial of the case in the municipal court resulted in its being dismissed — but the chief of police repeated his request that the service be refused.
Both the applicant and his wife, who owns the business, appear to have good reputations. They assure the commission that the telephone will not be used for unlawful, purposes, and that they need telephone service to conduct the business properly — which is shortly to include a travel agency.
Under the circumstances, it appears that the applicant is entitled to the service. There is nothing in the record to indicate that it will be used for unlawful purposes.
The application for installation of telephone service is granted, and Southern Bell Tel. & Tel. Co. is authorized to furnish such service upon proper application being made therefor, in conformity with its usual and customary business practices relating to the installation of .telephone servicé.